The city officials of the City of Binghamton have appealed from a judgment reducing assessments on relator’s property in each of the above cases for the years 1942 and 1944. The property was assessed in 1942 at $125,000 and in 1944 at $118,000. The assessments on the same property for the years 1935 to 1939 inclusive were reviewed in similar proceedings and in each of these years the valuation was fixed at $85,000 and the judgment was- affirmed by this court (People ex rel. Bennett Hotel Co. v. Cuoci, 263 App. Div. 761). The evidence in these proceedings has been received in the cases now on review. The proof showed that the property in question was sold at foreclosure in 1932 for $80,000; in 1935 it was again sold for $75,000; in 1939 it was sold for. $85,000; and in 1942 relator acquired it at a cost of $70,000. The court below found that the value of the property is $85,000 for each of the years in question. The court also found that the real estate in the city of Binghamton was assessed during the years in question at 92% of true value. On a valuation of $85,000 the assessment on the property in question was reduced by the court to $78,200 for each of the years. The finding of the court is amply sustained by the evidence. Judgment affirmed, with one bill of costs to respondent. All concur. [See 271 App. Div. 759.]